Exhibit 10.3

 

CAPITAL TRUST, INC.

2007 LONG-TERM

INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Award Agreement granting

Restricted Shares and Performance Units

 

--------------------------------------------------------------------------------

 

Award No.           

 

You (the “Participant”) are hereby awarded Restricted Shares and Performance
Units subject to the terms and conditions set forth in this agreement (the
“Award”) and in the Capital Trust, Inc. 2007 Long-Term Incentive Plan (“Plan”),
which is attached hereto as Exhibit A. A summary of the Plan appears in its
Prospectus, which is attached as Exhibit B. You should carefully review these
documents, and consult with your personal financial advisor, in order to assure
that you fully understand the terms, conditions, and financial implications of
this Award.

 

By executing this Award, you agree to be bound by all of the Plan’s terms and
conditions as if they had been set out verbatim in this Award. In addition, you
recognize and agree that all determinations, interpretations, or other actions
respecting the Plan and this Award will be made by the Board of Directors of the
Company or the Committee that administers the Plan pursuant to Section 4 of the
Plan, and that such determinations, interpretations or other actions are (unless
arbitrary and capricious) final, conclusive and binding upon all parties,
including you and your successors in interest. Capitalized terms are defined in
the Plan or in this Award.

 

1.             General Terms of Your Award.

 

Name of Participant

 

Date of Award

 

 

2.             Restricted Shares. The Restricted Shares portion of your Award
are being granted pursuant to Section 8 of the Plan, and shall have the terms
set forth in the table below:

 

Number of Shares Subject to Restricted Shares Award

 

Purchase Price per Share

Not applicable.

Vesting

 

 

3.             Performance Units. The Performance Units portion of your Award is
being granted pursuant to Section 10 of the Plan as a “Performance Compensation
Award”, and shall have the terms set forth in the table below; subject,
absolutely, to the terms of the Plan and to the

 

--------------------------------------------------------------------------------


 

Committee’s discretion to interpret the Plan and this Award in any manner that
the Committee may deem reasonably necessary or appropriate in order for this
Award to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m)(4) of the Code, and associated tax regulations and
rulings. The Performance Units portion of your Award provides that you may vest
in a right to receive a number of Shares provided that the Performance Goals
have been satisfied:

 

Number of Shares Subject to Performance Units Award

 

Performance Period

 

Performance Goal

 

Vesting

 

 

4.             Issuance of Shares. All Shares subject to this Award will be
issued as of the Date of Award, but the stock certificates evidencing the Shares
will bear the following legend that shall remain in place and effective until
all vesting restrictions lapse and new certificates are issued pursuant to
Section 6 below:

 

“The sale or other transfer of the Shares represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the 2007 Long-Term Incentive Plan of
Capital Trust, Inc., in the rules and administrative procedures adopted pursuant
to such Plan, and in a related Award Agreement. A copy of the Plan, such rules
and procedures and such Award Agreement may be obtained from the Secretary of
Capital Trust, Inc.”

 

5.             Unvested Shares. You are reflected as the owner of record of the
Shares subject to this Award on the Company’s books and records. The Company
will hold the stock certificate for safekeeping until the Shares subject to this
Award become vested and nonforfeitable. You must deliver to the Company, as soon
as practicable after the Date of Award, a stock power, endorsed in blank, with
respect to the Shares subject to this Award. If you forfeit any Shares subject
to this Award, the stock power will be used to return the certificates for the
forfeited Shares to the Company’s transfer agent for cancellation. As the owner
of record of the Shares subject to this Award, you are entitled to all rights of
a stockholder of the Company, including the right to vote the Shares and the
right to payment of any cash dividends or other distributions (including those
paid in stock) declared or paid following the Date of Award and to the extent
paid in stock, such stock shall be subject to the same restrictions contained in
Section 4, subject in each case to the treatment of the Award upon termination
of employment before the particular record date for determining shareholders of
record entitled to payment of the dividend or distribution.

 

6.             Satisfaction or Failure of Vesting Restrictions. As vesting
restrictions become satisfied over time and/or upon satisfaction of performance
goals and you are entitled to receive the Shares so vested, the Company shall
cause new stock certificates for such Shares to be delivered to you, with such
legends the Company determines to be appropriate. New certificates shall not be

 

2

--------------------------------------------------------------------------------


 

delivered to you unless you have made arrangements satisfactory to the Committee
to satisfy tax-withholding obligations.

 

7.             Not a Contract of Employment. By executing this Award, you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award, could claim that he
or she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award or the Plan confers on you any right to
continue an employment, service or consulting relationship with the Company, nor
shall it affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with or without
Cause; and (iv) the Company would not have granted this Award to you but for
these acknowledgements and agreements.

 

8.             Severability. Subject to one exception, every provision of this
Award and the Plan is intended to be severable, and if any provision of the Plan
or this Award is held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions shall continue to be fully effective.
The only exception is that this Award shall be unenforceable if any provision of
the preceding section is illegal, invalid, or unenforceable.

 

9.             Notices. Any notice, payment or communication required or
permitted to be given by any provision of this Award shall be in writing and
shall be delivered personally or sent by certified mail, return receipt
requested, addressed as follows:

 

(a)                                  if to the Company, at the address set forth
on the signature page, to the attention of:  Committee administering the Capital
Trust, Inc. 2007 Long-Term Incentive Plan; or

 

(b)                                 if to you, at the address set forth below
your signature on the signature page.

 

Each party may, from time to time, by notice to the other party hereto, specify
a new address for delivery of notices relating to this Award. Any such notice
shall be deemed to be given as of the date such notice is personally delivered
or properly mailed.

 

10.           Designation of Beneficiary. Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award,
you may expressly designate a beneficiary (the “Beneficiary”) to your interest
in the Restricted Shares and Performance Units awarded hereby. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary form substantially in the form attached hereto as Exhibit C (the
“Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Death Beneficiary to the Company. You may, at any time, change or
revoke such designation. A Beneficiary designation, or revocation of a prior
Beneficiary designation, shall be effective only if it is made in writing on a
form provided by the Company, signed by you and received by the Company. If you
do not designate a Beneficiary or the Beneficiary dies prior to having received
all Shares due under the Award, such Shares shall be paid to your estate.

 

11.           Transfer. This Award may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee.  Notwithstanding
the foregoing, you may transfer this Award (i) by instrument to an inter vivos
or testamentary trust (or other entity) in which each beneficiary is a
permissible gift recipient, as such is set forth in subsection (ii) of this
Section 11, or

 

3

--------------------------------------------------------------------------------


 

(ii) by gift to charitable institutions or by gift or transfer for consideration
to any of your following relatives (or to an inter vivos trust, testamentary
trust or other entity primarily for the benefit of, or an entity, the voting
interests of which are primarily owned  by,  your following relatives): any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, domestic partner, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.  Any transferee of your rights shall succeed and be
subject to all of the terms of this Award and the Plan.

 

12.           Section 83(b) Election Notice. If you make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the Shares underlying your Restricted Shares (a “Section 83(b) election”), you
agree to provide a copy of such election to the Company within 10 days after
filing that election with the Internal Revenue Service.
Exhibit D contains a suggested form of Section 83(b) election.

 

13.           Deferral Election. You may irrevocably elect to defer the receipt
of all or a percentage of the Shares that would otherwise be issued to you on
the vesting of this Award. A copy of the form which you may use to make a
deferral election may be obtained from the Company. Notwithstanding the
foregoing, Shares which have been subject to a Section 83(b) election are not
eligible for deferral.

 

14.           Binding Effect. Every covenant, term and provision of this Award
shall be binding upon and inure to the benefit of the parties hereto and their
respective beneficiaries, legatees, legal representatives, successors,
transferees, and assigns.

 

15.           Modifications. This Award may be modified or amended at any time
by the Committee, provided that your consent must be obtained for any
modification that adversely alters or impairs any rights or obligations under
this Award, unless there is an express Plan provision permitting the Committee
to act unilaterally to make the modification.

 

16.           Headings. Headings shall be ignored in interpreting this Award.

 

17.           Governing Law. The laws of the State of New York shall govern the
validity of this Award, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto. Any suit with respect to the Award
will be brought in the federal or state courts in the districts which include
New York City, New York, and you agree and submit to the personal jurisdiction
and venue thereof.

 

18.           Income Taxes and Deferral. You are solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with this Award (including any taxes arising under Section 409A of the Code),
and the Company shall not have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes. To the extent your Award is not deferred
and vested before January 1, 2005, the Company shall have the discretion to
unilaterally modify your Award in a manner that (i) conforms with the
requirements of Section 409A of the Code, (ii) that voids any Participant
election to the extent it would violate Section 409A of the Code, and (iii) for
any distribution election that would violate Section 409A of the Code, to make
distributions pursuant to the Award at the earliest to occur of a distribution
event that is allowable under Section 409A of the Code or any distribution event
that is both allowable under Section 409A

 

4

--------------------------------------------------------------------------------


 

of the Code and is elected by the Participant, subject to any second election to
defer, provided that the Administrator permits second elections to defer in
accordance with Section 409A(a)(4)(C) of the Code. The Administrator shall have
the sole discretion to interpret the requirements of the Code, including Section
409A, for purposes of the Plan and your Award.

 

19.           Counterparts. This Award may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

 

20.           Plan Governs. By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.

 

21.           Investment Purposes. By executing this Award Agreement, you
represent and warrant that any Shares issued to you pursuant to your Award will
be held for investment purposes only for your own account, and not with a view
to, for resale in connection with, or with an intent in participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

 

22.           Employment Agreement Provision  [OPTION IF EMPLOYEE HAS AN
EMPLOYMENT AGREEMENT]  By executing this Award, you acknowledge and agree that
your rights upon a termination of employment before full vesting of this Award
will be determined under Section            of your employment agreement with
the Company and                                                 , dated as of
                                       , 20    .

 

23.           Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or have been registered or qualified
under the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award.

 

24.           Long-term Consideration for Award. [OPTIONAL] The terms and
conditions set forth in Exhibit E are hereby incorporated by reference and made
an integral part of this Award Agreement. An invalidation of all or part of
Exhibit E, or your commencement of litigation to invalidate, modify, or alter
the terms and conditions set forth in Exhibit E, shall cause this Award to
become null, void, and unenforceable.

 

5

--------------------------------------------------------------------------------


 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree as of the Date of Award that this
Award is being made under and governed by the terms and conditions of this Award
and the Plan.

 

 

 

CAPITAL TRUST, INC.

 

 

 

 

 

By:

 

 

 

 

 Name: Geoffrey G. Jervis

 

 

 Title: Chief Financial Officer

 

 

 

Company Address:

 

 

 

410 Park Avenue, 14th Floor, New York, NY 10022

 

 

The undersigned Participant hereby accepts the terms of this Award and the Plan.

 

 

 

By:

 

 

 

 

 

Name of Participant:

 

 

 

Participant Address:

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

CAPITAL TRUST, INC.

 

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

Exhibit B

 

CAPITAL TRUST, INC.

 

2007 LONG-TERM INCENTIVE PLAN

 

PROSPECTUS

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Designation of Death Beneficiary Form

 

In connection with the Award Agreement granting Restricted Shares and
Performance Units (the “Award”) entered into as of                    between
Capital Trust, Inc. (the “Company”) and                  , an individual
residing at                       (the “Participant”), the Participant hereby
designates the person specified below as the beneficiary upon my death of the
Participant’s interest in the Restricted Shares and Performance Units awarded
pursuant to the Award. This designation shall remain in effect until revoked in
writing by the Participant.

 

 

Name of Beneficiary:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Social Security No.:

 

 

 

The Participant understands that this designation operates to entitle the
above-named beneficiary, in the event of my death, to the rights conferred by
the Award from the date this form is delivered to the Company until such date as
this designation is revoked in writing by the Participant, including by delivery
to the Company of a written designation of beneficiary executed by the
Participant on a later date.

 

 

 

Participant

 

 

 

 

Date:

 

 

 

 

 

 

 

By:

 

 

 

 

 

[Participant Signature]

 

Sworn to before me this

 

      day of                               , 200 

 

 

 

 

Notary Public

 

County of

 

State of

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Section 83(b) Election Form

 

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 

--------------------------------------------------------------------------------


 

CAPITAL TRUST, INC.
2007 LONG-TERM

INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Election to Include Value of Restricted Shares in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)

--------------------------------------------------------------------------------

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.                                       My General Information:

 

 

Name:

 

 

Address:

 

 

 

 

 

S.S.N.

 

 

or T.I.N.:

 

 

2.                                       Description of the property with
respect to which I am making this election:

 

                                           shares of                    stock of
Capital Trust, Inc. (the “Restricted Shares”).

 

3.                                       The Restricted Shares were transferred
to me on                                     , 20   . This election relates to
the 20    calendar taxable year.

 

4.                                       The Restricted Shares are subject to
the following restrictions:

 

The Restricted Shares are forfeitable until they are earned in accordance with
Section 8 of the Capital Trust, Inc. 2007 Long-Term Incentive Plan (“Plan”), the
Restricted Shares Award Agreement (“Award”), or other award agreement or Plan
provisions. The Restricted Shares generally are not transferable until my
interest becomes vested and nonforfeitable, pursuant to the Award and the Plan.

 

5.             Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$        per share.

 

--------------------------------------------------------------------------------


 

6.             Amount paid for Restricted Shares:

 

The amount I paid for the Restricted Shares is $        per share.

 

7.             Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer,
                                  . If the transferor of the Restricted Shares
is not my employer, that entity also has been furnished with a copy of this
statement.

 

8.             Award or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award or the Plan.

 

 

Dated:                                            , 20   .

 

 

 

 

 

 

Taxpayer

 

 

County of

 

State of

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Long-Term Consideration and
Company Recovery for Breach

--------------------------------------------------------------------------------

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                                 [include job title or
description] who will advance and promote the Company’s business interests and
objectives. Accordingly, you agree that this Award shall be subject to the terms
and conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

 

(a)           Fiduciary Duty. During your employment with the Company you shall
devote your full energies, abilities, attention and business time to the
performance of your job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.

 

(b)           Confidential Information. You recognize that by virtue of your
employment with the Company, you will be granted otherwise prohibited access to
confidential information and proprietary data which are not known, and not
readily accessible to the Company’s competitors. This information (the
“Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers. You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

 

(c)           Non-Solicitation of Customers. You recognize that by virtue of
your employment with the Company you will be introduced to and involved in the
solicitation and servicing of existing customers of the Company and new
customers obtained by the Company during your employment. You understand and
agree that all efforts expended in soliciting and servicing such customers shall
be for the permanent benefit of the Company.

 

--------------------------------------------------------------------------------


 

You further agree that during your employment with the Company you will not
engage in any conduct which could in any way jeopardize or disturb any of the
Company’s customer relationships. You also recognize the Company’s legitimate
interest in protecting, for a reasonable period of time after your employment
with the Company, the Company’s customers. Accordingly, you agree that, for a
period beginning on the date hereof and ending one (1) year after termination of
your employment with the Company, regardless of the reason for such termination,
you shall not, directly or indirectly, without the prior written consent of the
Chairman of the Company, market, offer, sell or otherwise furnish any products
or services similar to, or otherwise competitive with, those offered by the
Company to any customer of the Company.

 

(d)           Non-Solicitation of Employees. You recognize the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly, you
agree that, for a period beginning on the date hereof and ending two (2) years
after termination of your employment with the Company, regardless of the reason
for such termination, you shall not, directly or indirectly, for yourself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company.

 

(e)           Non-Competition. <IF DESIRED, PHJW TO CUSTOMIZE TO CONFORM WITH
APPLICABLE LAW.>

 

(f)            Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this
Section regarding confidentiality and non-solicitation [and non-competition]
shall survive both (i) the termination of your employment with the Company for
any reason, and (ii) the termination of the Plan, for any reason. You
acknowledge and agree that the grant of Restricted Shares in this Award
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section or succeed
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Award):

 

(i)            declaration that the Award is null and void and of no further
force or effect;

 

(ii)           recapture of any cash paid or Shares issued to you, or any
designee or beneficiary of you, pursuant to the Award;

 

(iii)          recapture of the proceeds, plus reasonable interest, with respect
to any Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

--------------------------------------------------------------------------------


 

(g)           Acknowledgement. You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

--------------------------------------------------------------------------------